Exhibit 10.104
 
Date:  April 9, 2001
 
Title for:
 
Banco Nacional de Comercio Exterior (National Foreign Trade Bank), Sociedad
Nacional de Crédito (National Credit Company).
 
Certified Copy:
 
Of the deed on the Loan Agreement executed between Banco Nacional de Comercio
Exterior, represented herein by S.B. Márquez & J.A. Pérez Pastrana (hereinafter,
“Creditor”), Industrial Exportadora Famián S.A., represented herein by C.Razón
Reyes (hereinafter, “Debtor”) and Tarrant Apparel Group, Inc., represented by
H.J.Marín Ruíz (hereinafter, “Obligee”.



--------------------------------------------------------------------------------

Date:  April 9, 2001
 
Agreement:
 
I.  Debtor has requested the Opening of a Loan to Creditor.
 
II.  Debtor is the legitimate owner of the machinery and equipment consisting in
seven units located at F-3 13 Oriente No. 326 Int. “A” Colonia Guadalupe Hidalgo
Tehuacán, Puebla; F-4 L1 13 Oriente No. 326 Interior “B” Colonia Guadalupe
Hidalgo Tehuacán, Puebla; F-4 L2 13 Oriente No. 326 Interior “C” Colonia
Guadalupe Hidalgo Tehuacán, Puebla; F-2 Av. Pastor Rouaix No. 1306 Colonia
Guadalupe Hidalgo Tehuacán, Puebla; F-6 B Av. Independencia Poniente 625 Colonia
La Arcadia Tehuacán Puebla; F-6 A Av. Independencia Poniente 625 Colonia La
Arcadia Tehuacán Puebla [illegible].



2



--------------------------------------------------------------------------------

Camacho Pte. 75 Ajalpan Puebla; F-5 Av. Veracruz No. 501 Vicente Guerrero,
Puebla; Balseca Av. Adolfo López Mateos No. 3622 Tehuacán Puebla. There are no
liens on either company or company assets.
 
III.  Tarrant Apparel Group, Inc. is Obligee, jointly and severally.
 
IV.  Holding true the foregoing, Creditor grants the loan pursuant to the
following articles:
 
 
ARTICLES
 
LOAN AMOUNT
 
First.    Creditor grants Debtor a Loan for a total amount of TEN MILLION U.S.
DOLLARS. No interests, costs, or fees are therein included.
 
 
PURPOSE
 
Second:    Debtor shall invest Loan to finance its working capital in the
pre-export stage and for export sales, pursuant to the list of goods to be
purchased attached herein as Exhibit A, and for up to 70 % of contracts and/or
orders.



3



--------------------------------------------------------------------------------

 
Third:    Loan shall be at the disposal of Debtor for a five-year term as of the
date of the signing of this Agreement, by disbursement and for up to 70 % of the
total amount of this Agreement, according to the export orders submitted to the
Creditor three business days in advance, including in the request the following
documents:
 

 
•
 
Delivery Notice

 

 
•
 
Note requesting assignment of funds.

 

 
•
 
Copy of order, or direct export contracts.

 
Creditor may restrict the term of provision and the amount of the Loan available
by written notice to Debtor.
 
 
LOAN DISPOSAL
 
Debtor may not dispose of the Loan unless the following takes place:
 
1.  Debtor has delivered all the necessary documents.
 
2.  Debtor has submitted the bank card with authorized signatures.
 
3.  This agreement has been submitted to the Public Registry of Property and
Trade.
 
4.  Debtor capitalizes the reported liability amounting to $59,563,000 Mexican
pesos and



4



--------------------------------------------------------------------------------

reported profits of $30,700,000 Mexican Pesos, both recorded on September 30,
2000.
 
Creditor may cancel the granting of the Loan out of any infringement by Debtor
of this Agreement and any contract infringement between Debtor and:
 
1.  Shareholders of Debtor.
 
2.  Any company in which Debtor has at least a 49 % share participation.
 
3.  Any company in which shareholders are shareholders of Debtor.
 
Shareholder is understood to be any shareholder with at least a 49 %
participation.
 
 
TERMS AND CONDITIONS OF PAYMENT
 
Fourth.    The term for each assignment of funds shall be the sum of the time
necessary to produce the goods financed by the Loan, the term granted by Debtor
to its customers in the sale of the said goods according to the records
submitted by Debtor for each assignment of funds. In any case, the term shall be
no more than 180 days as of the date of assignment of funds.
 
Debtor shall pay Creditor the amount, interests, and fees of the Loan as
follows:



5



--------------------------------------------------------------------------------

in U.S. Dollars or in the agreed upon currency, to the Citibank account Creditor
has in N.Y., and, whenever payment is due on a holiday or non-business day,
payment shall be due on the following business day.
 
Debtor may choose another place of payment prior written notice to Creditor.
 
 
ADVANCE PAYMENT
 
Creditor reserves the right to accept advance payments from Debtor whenever such
advance payments are not made due to an obligation by Debtor in favor of
Creditor, and if Creditor accepts such voluntary payments by Debtor, Creditor
reserves the right to point out the terms and conditions in which such payments
shall be accepted and applied.
 
 
CLAIMS
 
Both Creditor and Debtor may file a claim prior a 15-day written notice to the
other party.
 
 
INTERESTS
 
Fifth.    The applicable interest rate for each assignment of funds shall be
agreed by both Creditor and Debtor, prior to the specific assignment of funds
and, if parties fail to agree, Creditor shall be entitled to deny the granting
of the pertinent assignment of funds.
 
 
BACK PAYMENTS
 
Sixth.    If any payment in U.S. Dollars is not met at its due date, as of that
date Debtor shall pay to Creditor the back payment interest at a rate equal to



6



--------------------------------------------------------------------------------

two [illegible] agreed under the terms of this Agreement, this rate may be
revised and adjusted biannually.
 
 
COMMISSIONS
 
Seventh.    Debtor shall pay Creditor the following commissions:
 
1.  For the handling of the Letters of Credit or Direct Supplier Payments.
 
2.  For bank services as agreed.
 
3.  For the opening of the Loan, calculated as a 0.2 % of the total Loan amount,
payable at the signing of this Agreement.
 
 
OBLIGATIONS TO PERFORM OR AVOID
 
Eighth.    Debtor shall fulfill the following obligations:
 
a)  Provide the necessary records to substantiate the use of the funds.
 
b)  Submit in the last week of the months of February, May, August, and November
of each year, the in-house Financial Statements, including Assessment Reports of
its main joint accounts, with information on the closing of the months of
December, March, June, and September.
 
c)  Submit Financial Statements with the Annual Reports during the term of the
Loan, including the text of the report and explanatory notes, beginning with the
ones pertaining to the Business Year in which the funding started. Such
Financial Statements



7



--------------------------------------------------------------------------------

shall be submitted within 120 days subsequent to the closing of the Business
Year.
 
d)  Submit any information requested by Creditor due to Loan.
 
e)  During the term of the Loan, there should be a favorable report from Dun
Bradstreet on each company previously authorized by Creditor and whose orders
shall be financed: The Limited, Express, Lerner NY, Lane Bryant, Henri Bendel,
Liz Clayborn [sic], Donna Karan, [illegible], & Tommy Hilfiger, effective for
not more than six months. Debtor shall pay the costs arising from the
investigation into such companies.
 
f)  Debtor shall submit “Use of Proceeds” at least five days after the due date
of each assignment of funds.
 
g)  Debtor shall submit invoices of the orders financed by Creditor within at
least 120 days as of the date of each assignment of funds.
 
h)  During the term of the Loan, the level of indebtedness of Debtor shall be
less than 60 %, understood as the quotient of the total liability divided by the
total assets of the Debtor.
 
i)  The Loan shall not exceed 60 % of the total short-term liabilities of
Debtor.
 
 
SECURITIES
 
Nineth.    Debtor guaranties compliance with the provisions of this Loan
Agreement with the assets purchased by means of the Loan as well as



8



--------------------------------------------------------------------------------

with the output, products, or goods obtained from such Loan, even when such
goods are prospective or outstanding.
 
Debtor shall not lease out nor license the assets that constitute the collateral
security for this Agreement, nor shall Debtor encumber such assets to third
parties.
 
 
ASSIGNMENT OF RIGHTS
 
Debtor assigns to Creditor the Debtor’s rights arising from all agreements with
Debtor’s customers, as well as the pertinent records attesting to such rights,
such as invoices and other similar business records.
 
Debtor shall submit to Creditor such records, duly assigned, with a note
included therein that gives notice of such assignment to customer, attached
herein as Exhibit B, as well as obtain from these customers who are debtors in
relation to the rights assigned to Creditor proof of such notice of assignment,
i.e., a document signed by the said debtors in which they acknowledge receipt of
the notice, pursuant to the standard form attached herein as Exhibit C.
 
If Debtor receives payment on the assigned rights, Debtor shall deliver such
payment to Creditor within 24 hours of its receipt, and if Debtor fails to do
so, Debtor shall pay to Creditor an interest rate on such amount equal to the
back payment interest set forth in this Agreement. [illegible]



9



--------------------------------------------------------------------------------

BAILEE
 
Debtor holds the assets provided as collateral security in the locations
indicated on page 2 of this summarized translation and shall not move them
unless authorized in writing by the Creditor. To all legal effects Debtor shall
be the Bailee.
 
As of the signing of this Agreement, Creditor is entitled to remove such assets
from the care of the Bailee prior written notice to Debtor and to Bailee. Bailee
is not entitled to any fees while serving as such.
 
 
MORTGAGE ON THE WHOLE UNIT
 
Debtor guaranties compliance with the obligations stemming from this Agreement
and the use of the Loan, constituting a mortgage in favor of Creditor on the
whole business unit of which



10



--------------------------------------------------------------------------------

Debtor is the proprietor, such unit made up of the assets detailed in the
Exhibit D attached herein.
 
In the case of a mortgage foreclosure, the appraisal of assets shall be
determined by a bank, authorized by mutual consent within 15 running days of
such event or the Banco Nacional de México shall perform the appraisal.
 
The mortgage shall last until Debtor has paid in full the debt and its costs and
fees.
 
If Debtor fails to comply with such payment, Creditor may auction off the
mortgaged assets, in part or in whole, at its own choice and without any prior
written consent by Debtor.
 
Debtor agrees that, in the event of a dispute, it shall no longer be the Bailee
of the mortgaged



11



--------------------------------------------------------------------------------

or foreclosed assets, except whenever Creditor consents to having a Bailee and
in that case, the Bailee appointed by Creditor, other than Debtor, shall take
immediate possession of the mortgaged or foreclosed assets without having to
post bail.
 
The total worth of the assets shall not be less than 143 % of the liabilities
taken on by Debtor plus additional costs.
 
Without prior written consent by Creditor, Debtor shall not lease nor license
the assets that serve as collateral security nor shall Debtor encumber such
assets on third parties.
 
The collateral secured in the Article herein shall last as long as the capital,
its interests, and further additional costs are unpaid even if in excess of 5
years. Parties agree there will be no decrease in collateral due to a decrease
in the Loan.
 
If Debtor enters into any of the advance cancellations of this Agreement
mentioned herein, Debtor commits to selling off the mortgaged assets and to
deliver the money from the sale to Creditor to partly pay the Loan.
 
Debtor grants Creditor an irrevocable mandate to dispose of the sale of the
mortgaged assets and to direct such funds to pay the Loan and its additional
costs, with no other obligation than to ensure a fair market price on the sale
of the mortgaged assets. Creditor shall meet such



12



--------------------------------------------------------------------------------

obligation if Creditor: orders the appraisal of assets by a banking institution,
bases the first bid on such amount appraised and the selling price in such case
is never less than 75 % of such amount.
 
Creditor is mandated to perform as an agent for any lawsuits and debt
collection.
 
Creditor and Debtor agree that should Debtor incur any grounds for advance
termination pursuant to Articles 11.A and 11. G of this Agreement, Creditor
grants Debtor a 3-month period as of the date of this event to fulfill such
obligations before executing its mandate pursuant to the previous paragraph.
 
 
OBLIGEE, JOINTLY AND SEVERALLY
 
TARRANT APPAREL GROUP, INC. is the Obligee, jointly and severally, pursuant to
this Agreement.
 
Likewise, Obligee, as a guaranty, subscribes the negotiable instruments
subscribed pursuant to the Loan.
 
 
INSURANCE
 
Tenth.    Debtor shall hire an insurance to pay for the assets under financing
and for the assets that constitute the collateral security, including the risk
inherent in the transportation of such



13



--------------------------------------------------------------------------------

assets and the regular course of business, up to 100 % of the Loan amount plus
additional costs, or to endorse any existing insurance policies, with the
Creditor as preferential beneficiary.
 
Debtor shall submit a copy of the insurance policy with the pertinent
endorsement to Creditor within 30 days subsequent to the original endorsement
and copies of the premium payments as soon as they are paid, such policy being
effective as long as the Loan remains unpaid.
 
If Debtor fails to do so, Creditor may hire an insurance, payable by Debtor,
with an annual interest rate of 50 %. Debtor shall pay Creditor this amount plus
additional costs within 3 days subsequent to receipt of such notice from
Creditor.
 
 
GROUNDS FOR ADVANCE TERMINATION
 
Eleventh.    There shall be advance termination of the Loan if Debtor:
 
a)  Fails to pay on schedule one or more payments, be they of capital,
interests, or commissions.
 
b)  Uses the Loan, in part or in full, for purposes other than the ones
mentioned herein, without prior authorization by Creditor.
 
c)  Or if the assets secured as collateral are sold, seized, encumbered, leased,
if a substantial part of the assets of Debtors are sold or encumbered, or if
Debtor changes its business address or the location of the collateral security,
or Debtor changes the company without the prior written consent of the Creditor,
or if the encumbered assets are no longer destined for the normal course of
business.



14



--------------------------------------------------------------------------------

or the collateral is not recorded in the place and extent agreed upon owing to
Debtor.
 
d)  Taxes or any other fiscal debt are left unpaid, including social security
contributions.
 
e)  Neglects the administration of the company or fails to provide due care
according to Creditor.
 
f)  If for whatever reason, including strikes, lack of supplies, etc., work is
cancelled.
 
g)  Any other breach of contract as provided herein, or if compliance with this
Agreement brings on a breach of contract in some other agreement between Debtor
and another bank, or if another company holding or any shareholder of the
company fail to comply with Creditor.
 
Such grounds for advance termination are not restrictive pursuant to the Law.
 
 
PAYMENT OF COSTS AND FEES
 
Twelveth.    Debtor shall pay all costs and fees pursuant to this Agreement.
Debtor shall submit to Creditor all and any proof of such costs and payments.



15



--------------------------------------------------------------------------------

ENFORCEMENT OF THIS AGREEMENT
 
Thirteenth.    Creditor is entitled to demand payment from Debtor through the
usual legal business proceedings, and may determine the assets subject to
foreclosure and appoint the Bailee who will take possession of such assets with
no need for bail. In such case, Debtor shall not be appointed Bailee.
 
 
JURISDICTION
 
Fourteenth.    Parties subject themselves to the jurisdiction of the Federal
District of Mexico or Puebla, Puebla, waiving the jurisdiction that might apply
pursuant to their current or future domiciles.



16



--------------------------------------------------------------------------------

DOMICILES
 
Creditor:
 
Av. [illegible] Sur No. 5, Col. La Paz, Puebla, Puebla, 72160, México.
 
Debtor:
 
Av. Pastor Rouaix No. 1306, Col. Guadalupe Hidalgo, Tehuacán, Puebla.
 
The Debtor’s domicile shall persist for any notice until it notifies Creditor in
writing of a change of address.
 
 
NEW TERMS ON SUPPLIES
 
Sixteenth.    The terms and conditions of this Agreement must be modified by
Parties if such change stems from the provision of supplies pursuant to this
Agreement
 
 
TAXES
 
Seventeenth.    Debtor shall pay to Creditor without any withholding or
compensation.



17



--------------------------------------------------------------------------------

 
DISCLOSURE OF INFORMATION
 
Eighteenth.    Debtor authorizes Creditor to supply Debtor’s suppliers with
pertinent information pertaining to this Agreement if such information is
requested for the provision of supplies to Debtor.
 
 
REPRESENTATION
 
S.B. Márquez states he is the existing representative and offers records to
prove such representation.
 
J. A. Pérez Pastrana does likewise.
 
C. Razón Reyes ditto.
 
H. J. Marín Ruíz, ditto.
 
There follows a detailed statement on the personal info of the aforementioned
representatives.
 
Likewise, the subsequent text is standard legal phrasing stating legal
certification by the public notary as to the validity of this Public Instrument
and the pertinent official seals.



18